DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                             FOURTH DISTRICT

                            FABION WELSH,
                               Appellant,

                                     v.

    DEPARTMENT OF REVENUE, CHILD SUPPORT PROGRAM and
          SHANNAKAYE SHUSHANNA MORGAN WELSH,
                       Appellees.

                              No. 4D21-1715

                           [September 8, 2021]

   Administrative appeal from the State of Florida, Department of
Revenue, Child Support Program; L.T. Case Nos. 56210000854DR and
CSE 2001669180.

   Fabion Welsh, Port St. Lucie, pro se.

   Ashley Moody, Attorney General, and Toni C. Bernstein, Senior
Assistant Attorney General, Tallahassee, for appellee Department of
Revenue.

                      ON CONFESSION OF ERROR

PER CURIAM.

   Appellant Fabion Welsh appeals from a final administrative support
order entered by the Florida Department of Revenue Child Support
Program (“the Department”). Appellant contends that he did not receive a
“Proposed Administrative Final Order” and was not given an opportunity
to request a hearing prior to the issuance of the final administrative
support order. He also challenges several of the order’s findings, including
the failure to credit him for payment of his child’s health insurance
premiums.

   In response, the Department confesses error, noting that it did not
properly account for Appellant’s information concerning health insurance
costs in calculating child support. The Department maintains that it
“should have issued an Amended Proposed Order, with accompanying
amended child support guideline worksheets, factoring the health
insurance costs into the child support guidelines,” consistent with section
409.2563(5)(d), Florida Statutes (2021).

   Per the Department’s confession of error, the final support order is
reversed and remanded for the issuance of an amended proposed
administrative support order.      Should Appellant disagree with the
proposed order, Appellant may thereafter request an administrative
hearing or contact the Department for an informal discussion. See §
409.2563(5)(c), Fla. Stat. (2021).

   Reversed and remanded.

MAY, CIKLIN and FORST, JJ., concur.

                           *          *       *

   Not final until disposition of timely filed motion for rehearing.




                                      2